Name: Council Decision (EU) 2016/1892 of 10 October 2016 on the signing, on behalf of the European Union, and provisional application of the International Agreement on Olive Oil and Table Olives, 2015
 Type: Decision
 Subject Matter: plant product;  European construction;  international affairs;  processed agricultural produce;  international trade
 Date Published: 2016-10-28

 28.10.2016 EN Official Journal of the European Union L 293/2 COUNCIL DECISION (EU) 2016/1892 of 10 October 2016 on the signing, on behalf of the European Union, and provisional application of the International Agreement on Olive Oil and Table Olives, 2015 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 19 November 2013, the Council authorised the Commission to open negotiations on behalf of the Union in order to conclude a new international agreement on olive oil and table olives. (2) The new International Agreement on Olive Oil and Table Olives (the Agreement) was adopted on 9 October 2015 by the representatives of 24 Member States of the United Nations Conference on Trade and Development (Unctad) and two intergovernmental organisations during the United Nations Conference for the Negotiation of a Successor Agreement to the International Agreement on Olive Oil and Table Olives, 2005. (3) The 2005 International Agreement on Olive Oil and Table Olives (1), which was due to expire on 31 December 2014, was extended until 31 December 2015 and will remain in force, in accordance with Article 47(3) thereof, until the Agreement enters into force, provided that the period of such extension does not exceed 12 months. The Agreement will be open for signature at the United Nations Headquarters in New York until 31 December 2016 inclusive. (4) Article 31(1) of the Agreement lays down the requirements for its entry into force on 1 January 2017. Article 31(2) and (3) thereof provide for the provisional application of the Agreement, under certain conditions, if the requirements laid down in Article 31(1) are not met. (5) In accordance with Article 31(2) of the Agreement, and in order to avoid any interruption in the application of the rules laid down in the 2005 International Agreement on Olive Oil and Table Olives, provision should be made for the Union to provisionally apply the Agreement if the procedure for its conclusion by the Union has not been completed before 1 January 2017. (6) It should also be provided that the Union may provisionally apply the Agreement, in accordance with Article 31(3), if the requirements for its final or provisional entry into force under Article 31(1) and (2) have not been met by 31 December 2016. (7) Consequently, the Agreement should be signed on behalf of the Union, subject to its conclusion at a later date, and its provisional application in accordance with the requirements laid down in Article 31(2) and (3) thereof should be notified, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the International Agreement on Olive Oil and Table Olives, 2015, is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 The Union shall apply the Agreement provisionally as from 1 January 2017 if the procedure for its conclusion by the Union has not been completed and the conditions laid down in Article 31(2) and (3) of the Agreement have been met. The provisional application of the Agreement, under the conditions set out in the first paragraph of this Article, shall be notified, in accordance with Article 31(2) and (3) of the Agreement, by the person(s) authorised to sign the Agreement under Article 2 of this Decision. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 10 October 2016. For the Council The President G. MATEÃ NÃ  (1) OJ L 302, 19.11.2005, p. 47.